Per Curiam.

This four-acre tract of land, although a portion of the airport property owned by the city of Cleveland and an airport facility, was used primarily for off-street parking. As such it was not exempt from taxation. In re Application for Exemption of Real Property from Taxation, 167 Ohio St., 256, 147 N. E. (2d), 625.
As the taxes, penalties and interest for the year 1955 and January of 1956 have not been paid, the application for tax exemption for the year 1957 was properly dismissed by the Board of Tax Appeals under authority of Section 5713.08, Revised Code.
The decision of the Board of Tax Appeals is affirmed.

Decision affirmed.

Weygandt, C. J., Zimmerman, Stewart, Taet, Matthias, Bell and Herbert, JJ., concur.